Opinion by
Keefe, J.
It appeared that the collector assessed duty on the ring under his interpretation of said paragraph, that “a man’s ring is neither necessary nor appropriate for a woman.” The plaintiff testified that she was a resident of Prance and had fled Normandy, that the ring had belonged to her husband, being the only article of his possessions salvaged, and that since his death she has always worn it for reasons of sentiment and never takes it off. A photograph of the ring was admitted in evidence. In view of the testimony the court was of the opinion that the protest should be sustained holding that the appropriateness of the article of personal adornment intended for the wear and use of the traveler is to be determined by the actual use thereof as an article of personal adornment. In accordance therewith the protest was sustained and the collector directed to reliquidate and make refund of all duty taken. Abstract 44507 differentiated.